DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.  Considering claim 1, the prior does not teach a bulk acoustic wave resonator comprising: a membrane layer disposed below the lower electrode and forming the cavity together with the substrate and a protruding portion formed on the membrane layer and formed into the cavity in a direction that extends away from the membrane in combination with the applicant’s claimed limitations.
Considering claim 14, the prior art does not teach a bulk acoustic wave resonator comprising: a seed layer, the substrate and the seed layer forming cavity and a protruding portion extended from the seed layer and formed in the cavity to face away from the seed layer in combination with the applicant’s claimed limitations.
Considering claim 16, the prior art does not teach a bulk acoustic wave resonator comprising: a membrane layer formed below the lower electrode and configured to form a cavity with the substrate and a protruding portion formed on one or more ends of the membrane layer in combination with the applicant’s claimed limitations.
References cited but that did not meet all the applicant’s claimed limitations are listed on 892 sheet.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.